Citation Nr: 1449056	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-21 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. D.W.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from March 1983 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.

In September 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the issue on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  By an unappealed July 2003 rating decision, the RO denied service connection for PTSD on the basis that no there was no evidence of a diagnosis.  

2.  Evidence received after the July 2003 denial, particularly the results of November 2011 examinations by a psychologist, D.W, Ed.D., showing a diagnosis of PTSD related to the Veteran's military service, relates to unestablished facts necessary to substantiate the claim of service connection for a psychiatric disorder, to include PTSD and depression, and raises a reasonable possibility of substantiating the underlying claim.

3  The Veteran's personnel records confirm his service in Panama from September 1987 to May 1990; he had service with the 536th Engineer Battalion beginning in October 1987, service with the 15th Engineer Company, 536th Engineer Battalion beginning in June 1988, and service with the 1st Battalion, 508th Infantry beginning in June 1989.

4.  A March 2003 memorandum from the U.S. Armed Services Center for Unit Records Research (CURR) (now the U.S. Army & Joint Services Records Research Center) shows that the Veteran's reported stressor of participating in Operation Just Cause in Panama was confirmed.

5.  A psychological examination report from Dr. D.W., received in October 2013, shows that after examinations in November 2011, the Veteran was diagnosed with panic disorder and PTSD; this report indicates that the Veteran's panic disorder and PTSD were related to his verified in-service stressor.

6.  At the September 2014 hearing, Dr. D.W. testified that the Veteran's depression was related to his PTSD.  

7.  Affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that his PTSD with depression and panic disorder is related to his military service.


CONCLUSIONS OF LAW

1.  The RO's July 2003 denial of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final July 2003 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD with depression and panic disorder have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 



ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, to include PTSD and depression, is reopened.  

Entitlement to service connection for PTSD with depression and panic disorder is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


